Title: To John Adams from Thomas Welsh, 6 November 1794
From: Welsh, Thomas
To: Adams, John



Dear Sir
Boston Novr: 6. 1794

I have the Pleasure to inform you that Mr Ames is reelected by a very respectable Majority of the Votes of this District and perhaps there never was a time when the Rights of Election were more fully improved or greater Exertions made. you will see by our Papers who the Persons were who stood in the Entry of Fanieul Hall to distribute the fæderal Votes. their party scream the Antifæderal were sanguine of their Success at the Commencement of Election. The Governor came himself to vote for Jarvis. He had a Vote offered him for Mr Ames which he refused and said aloud He is not the right Man.
Mr. Russell stood at the Door handing Votes. when the Governor came down he addressed Mr. Russell: Sr. how do the Votes go? He replied Mr Ames they tell me has a Majority of more than four Hundred; ah replied the Governor they will put the Cart before the Horse.
You will also see that Mr Dexter is reelected for the next District.
I am Sr with respect your humble St 
Thomas Welsh